DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive. Applicant argued that, “Chang describes a pillow which includes a pillowcase having a receiving space and a plurality of deformable resilient blocks disposed inside the receiving space. Each of the resilient blocks is made of a foam material. Chang is wholly silent on the use of memory foam pillow stuffing having the specific configuration of the current application. The examiner makes specific reference to Figure 2 of Chang. In Figure 2 of Chang, reproduced below, the cylindrical blocks are employed for children's pillows and serve an aesthetic purpose. Furthermore, the envelope (pillowcase 41) is produced from a transparent plastic material as stated in lines 39-49 of Column 2 of Chang, reproduced below for ease of reference: “Referring to FIG. 2, the pillow 40 constructed according to a second preferred embodiment of the present invention is a pillow for children and is different from the first preferred embodiment in that the pillowcase 41 is made of a transparent plastic material having a plurality of apertures 42, and a plurality of resilient blocks 43 of various shapes and colors disposed inside the pillowcase 41.  As best seen in FIG. 2, the apertures 42 are generally circular in shape, and are spaced apart from each other.  The resilient blocks 43 can be, for example, rectangular, long- pillared, moon-shaped, or any shape attractive to children.”.  The plastic employed by the above pillow of Chang is not breathable and will cause a user to sweat thus causing discomfort during sleep. Contrary to the present claims which specify cylindrical memory foam stuffing of substantially the same size, Chang explicitly teaches away from such uniform shape and size of memory foam bodies, see for example lines 36-37 of Column 2 of Chang: Further claim 1, reproduced below, reinforces that that the stuffing / blocks should have "different shapes".”
Firstly, Examiner notes that in the rejection below, the embodiment of Figure 1 of Chang is now being used, which is a different and separate embodiment from that of Figure 2. In Figure 1, Chang teaches a pillow with a uniformly shaped filling, in Chang’s case spherical balls 30. However, as Applicant points out, Chang notes in Column 2; lines 37-38 that the resilient blocks are not limited in shape and appearance, thus the exact shape is not important in Chang and could be changed. Furthermore, Examiner notes that the cover of the Figure 1 Embodiment of Chang is “made of an air-permeable and ventilative cloth” (Column 2; lines 1-2). Therefore, the rejection below features Figure 1 of Chang, and then the shape is simply modified from spheres to cylindrical members as taught in the secondary reference, and the size and material, since not specified by Chang, are modified as well as set forth below. As there is no aesthetic component of the pillow filling of Figure 1 of Chang, there is nothing to teach away from having uniformly shaped filler, and that is in fact what Chang teaches in Figure 1, as shown and described. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 6928678) in view of Inagaki (US Patent 4924541) in view of Sama (US Patent Application Publication 20190330049) in view of Leifermann (US Patent Application Publication 20070245493). 
Regarding claim 1, Chang teaches a pillow including an envelope (Figure 1; 20) having an outer cover (Figure 1; 20) enclosing pillow stuffing (Figure 1; 30), the pillow stuffing essentially consisting of a plurality of abutting foam bodies (Figure 1; 30 and Column 2; lines 4-7). Chang does not specifically teach the envelope having an inner cover, that the foam bodies are elongate and made of memory foam, wherein each of the memory foam bodies is of substantially cylindrical shape and has a length of between 10 cm to 12 cm and a diameter of about 1 cm. Inagaki teaches wherein each of the memory foam bodies is of substantially cylindrical shape and elongated (Figure 30; 8a). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the spherical foam pieces of Chang to be cylindrical as in Inagaki because “ The resilient blocks 30 of the present invention are not limited in shape and appearance to provide resilient support.” (Chang column 2; lines 37-38 and because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Sama teaches each of the foam bodies is of substantially cylindrical shape and has a length of between 10 cm to 12 cm and a diameter of about 1 cm (Paragraph 5). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the foam pieces of Chang and Inagaki to be between 10 cm to 12 cm long with a diameter of about 1 cm as in Sama in order to “produce a filler that mostly eliminates separation” (Sama Paragraph 3) and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Leifermann teaches using memory foam (Paragraph 13) as a filler in a pillow and the envelope having an inner cover (Figure 2; 32). It would have been obvious to one of ordinary skill in the art prior to the filing date to change the material of the pillow of Chang because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the system of Chang to have two covers in order to provide further protection for the pillow interior. 
Regarding claim 23, Leiferman teaches the inner cover is produced from a breathable material (Paragraph 39). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the system of Chang to have two covers in order to provide further protection for the pillow interior. 
Regarding claim 24, Leiferman teaches the outer cover and the inner cover include breathable material (Paragraph 39). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the system of Chang to have two covers in order to provide further protection for the pillow interior.
Claim(s) 11, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 6928678) in view of Inagaki (US Patent 4924541) in view of Sama (US Patent Application Publication 20190330049) in view of Leifermann (US Patent Application Publication 20070245493) further in view of Alletto (US Patent 8646134) in view of Lackman NPL.
Regarding claim 11, Chang teaches wherein the outer cover includes opposing first and second outer face panels (Figure 1; top and bottom of 20). Chang does not teach an outer side panel operatively located between the first and second outer face panels, and wherein the first and the second outer face panel each includes cellulose fibre. Alletto teaches an outer side panel operatively located between the first and second outer face panels (Figure 1; at 22). It would have been obvious to one of ordinary skill in the art before the filing date to modify the cover shapes of Chang to be as in Alletto because doing so would simply be a change in shape and a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art. in re Galley, 357 F.2d 669,149 USPQ 47 (CCPA 1966). Lackman teaches fabrics of cellulite fibers (Paragraph 9 "Wood chips that are commonly used include spruce, pine, hemlock, beech, and the leaves and inner pith of bamboo. The preprocessing chemicals and amounts used will vary according to the different types of wood."). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the material of Chang to be pine wood based cellulite material as taught by Lackman, because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPQ 416 (CCPA 1960).
Regarding claim 15, Chang does not specifically teach the first and the second outer face panels each includes pine wood cellulase fibre. Lackman teaches fabrics of pine wood based cellulite fibers (Paragraph 9 "Wood chips that are commonly used include spruce, pine, hemlock, beech, and the leaves and inner pith of bamboo. The preprocessing chemicals and amounts used will vary according to the different types of wood."). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the material of Chang to be pine wood based cellulite material as taught by Lackman, because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPQ 416 (CCPA 1960).
Regarding claim 17, Alletto teaches wherein the outer side panel is produced from a breathable material (Figure 3; 20, as shown). It would have been obvious to one of ordinary skill in the art before the filing date to modify the cover shapes of Chang to be as in Alletto because doing so would simply be a change in shape and a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art. in re Galley, 357 F.2d 669,149 USPQ 47 (CCPA 1966).
Regarding claim 18, Alletto does not specifically teach wherein the breathable material is an acrylic textile fibre. It would have been obvious to one of ordinary skill in the art before the filing date to modify the polyester textile of Alletto to be acrylic in order to provide further insulation while still allowing breathability, and because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197,125 USPQ 416 (CCPA 1960).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673         

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673